DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pflum et al. (US 20110291678).

    PNG
    media_image1.png
    368
    345
    media_image1.png
    Greyscale

 	With respect to claim 1, figures 1 and 2 of Pflum et al. disclose  a sensor comprising: a magnetic field sensing element (figure 1 inside element 160) configured to generate a magnetic field signal (paragraph [0041] states the switch may be a reed switch, which includes a magnetic material to enable the actuation due to the magnetic field generated) in response to a magnetic field indicative of a distance or angle between the magnetic field sensing element (160) and a target (145a or 145b); a first circuit having (210a or 210b) an input (P0 or P1) coupled to receive the magnetic field signal and an output at which is provided a comparison signal ([0046] details 210a and 210b are Schmitt triggers which are detectors and that detector and comparator are used interchangeable meaning the Schmitt triggers are comparators) indicative of the distance or angle between the magnetic field sensing element and the target; and a debounce circuit (220) having an input coupled to receive the comparison signal (from 210a or 210b)and an output at which is provided a debounced signal indicative of the distance or angle between the magnetic field sensing element and the target, wherein the debounce 
The suggestion of the figure 2 figure used in figure 1 as a possible alternative and the suggestion that the switch is a reed switch exhibiting the magnetic properties are described within the context of the description of the invention.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use figure 2 of Pflum in figure 1 of Pflum and to use a reed switch as described in [0041] in Pflum for the purpose of making the description of the invention more complete.  Using the suggested alternative of the invention described in Pflum would produce the applicant’s invention.
With respect to claim 2, the combination above produces the sensor of claim 1, wherein the magnetic field sensing element (160), the first circuit (210a or 210b), and the debounce circuit (220) are provided in a single integrated circuit.  This is suggested in the metering system described in figure 1, however, even if not explicit it would be obvious to integrate two parts into one as merely a design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")
With respect to claim 3, the combination above produces the sensor of claim 1, further comprising a second circuit (230 or 240) having an input coupled to receive the debounced signal and an output at which is provided a toggle signal (counter is implemented as 16 bit counter with predetermined range), wherein the second circuit is configured to cause the toggle signal to transition between a first level and a second level every other time the debounced comparison signal crosses a 
With respect to claim 4, the circuit above produces the sensor of claim 3, wherein the predetermined threshold level comprises a first threshold  (implemented for the counter to increment) level and a second threshold (implemented for the counter to decrement) level.
With respect to claim 5, the circuit above produces the sensor of claim 1, wherein the target comprises a magnet (145a or 145b) to generate the magnetic field.
With respect to claim 6, the circuit above produces the sensor of claim 1, wherein the sensor further comprises a back bias magnet (145a or 145b, here one would be the magnet and the other would be the back bias magnet), the target comprises a ferromagnetic element (145a or 145b) and the magnetic field sensing element (160) is positioned between the back bias magnet and the target.
 	With respect to claim 7, the circuit above produces the sensor of claim 1, wherein the first circuit comprises a Schmitt trigger (210a or 210b).
With respect to claim 8, the circuit above produces the sensor of claim    7, wherein the    Schmitt trigger comprises a window comparator. (Here, the term comparator is used interchangeably with the detector in the art wherein the Schmitt trigger is the comparator.  The type of comparator implemented by the Schmitt trigger is obvious design choice and may include a window comparator which given the circuit in Pflum is not shown having a separate inverting and noninverting input is indicated by the art .
With respect to claim 9, the circuit above produces the sensor of claim 3, but fails to disclose wherein the second circuit (counter 230 or 240) comprises a flip-flop.  It is well known in the art to make a sequential counter out of flip flops. Counters are sequential logic circuits that, in digital electronics, are 
With respect to claim 10, the combination above as well as the description of the invention (see [0061]) produces the sensor of claim 1, wherein the debounce circuit (220) comprises a filter (Here, [0061] discloses the specific implementation  performs as an integrator/low pass filter).
With respect to claim 11, the combination above produces the sensor of claim 3, wherein the    magnetic field sensing element (160), the first (210a or 210b) and second (230 or 240) circuits, and the debounce circuit (220) are provided in a single integrated circuit. This is suggested in the metering system described in figure 1, however, even if not explicit it would be obvious to integrate two parts into one as merely a design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")
With respect to claim 12, the combination above produces the sensor of claim 1, further comprising a switch (shown in figures 3a-5a associated with the M1 and/or M2 signal) coupled to the first circuit and configured to selectively activate at least a portion of the first circuit (210a or 210b) for an activation portion of each of a plurality of consecutive time periods.
With respect to claim 13, the combination above produces the sensor of claim 3, further comprising a switch (shown in figures 3a-5a associated with the M1 and/or M2 signal) coupled to the 
With respect to claim 14, the combination above produces the sensor of claim 13, wherein the debounce circuit (220) is configured to cause the toggle signal to transition when the comparison signal (from 210a or 210b) is at the same level for a predetermined number of activation portions of consecutive time periods.
With respect to claim 15, the combination above produces the sensor of claim 13, wherein the magnetic field sensing element, the first and second circuits, the debounce circuit and the switch are provided in a single integrated circuit. This is suggested in the metering system described in figure 1, however, even if not explicit it would be obvious to integrate two parts into one as merely a design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")
With respect to claim 16, the circuit above produces a sensor comprising: a magnetic field sensing element (160) configured to generate a magnetic field signal in response to a magnetic field (paragraph [0041] states the switch may be a reed switch, which includes a magnetic material to enable the actuation due to the magnetic field generated) indicative of a distance or angle between the magnetic field sensing element and a target (145a or 145b); a first circuit (210a or 210b) having an input coupled to receive the magnetic field signal and an output at which is provided a comparison signal indicative of the distance or angle between the magnetic field sensing element and the target, wherein the first circuit (210a or 210b) is configured to cause the comparison signal to transition from a first level 
With respect to claim 17, the circuit above produces a sensor comprising: the sensor of claim 16, further comprising a second circuit (230 or 240) responsive to the comparison signal and configured to generate a toggle signal to transition from a first level to a second level every other time the debounced comparison signal crosses the predetermined threshold level, wherein the debounce circuit is responsive to the comparison signal to generate the output signal.
With respect to claim 18, the circuit above produces a sensor comprising: the sensor of claim 17, wherein the magnetic field sensing element (160), the first circuit (210a or 210b), the second circuit (230 or 240), the switch (shown in 3a-5a) and the debounce circuit are provided in a single integrated circuit. This is suggested in the metering system described in figure 1, however, even if not explicit it would be obvious to integrate two parts into one as merely a design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")

With respect to claim 20, the circuit above produces a sensor comprising: the sensor of claim
16, wherein the sensor further comprises a back bias magnet (145a or 145b, here one would be the magnet and the other would be the back bias magnet), the target comprises a ferromagnetic element (145a or 145b)  and the magnetic field sensing element (160) is positioned between the back bias magnet and the target.
With respect to claim 21, the circuit above produces a sensor comprising: the sensor of claim 16, wherein the predetermined threshold level comprises a first threshold  (implemented for the counter to increment) level and a second threshold (implemented for the counter to decrement) level.
With respect to claim 22, the circuit above produces a sensor comprising: means (160) for generating a magnetic field signal (paragraph [0041] states the switch may be a reed switch, which includes a magnetic material to enable the actuation due to the magnetic field generated)  in response to a magnetic field indicative of a distance or angle between the magnetic field signal generating means and a target (145a or 145b); means (210a or 210b) coupled to the magnetic field signal generating means for generating a comparison signal that transitions every time the magnetic field signal crosses a predetermined threshold level; and debouncing means (220) coupled to the comparison signal generating means for generating a debounced signal indicative of the distance or angle between the magnetic field signal generating and the target.
With respect to claim 23, the circuit above produces the sensor of claim 22, further comprising means (230 or 240) coupled to the debouncing means (220) for generating a toggle signal, wherein the toggle signal generating means is configured to cause the toggle signal to transition from a first level to a second level every other time the debounced comparison signal crosses the predetermined threshold level (predetermined range see [0048]). (Here, the every other time is seen as obvious in that Pflum 
With respect to claim 24, the circuit above produces the sensor of claim 22, further comprising switching means (shown in figures 3a-5a associated with the M1 and/or M2 signal) coupled to the comparison signal generating means (210a or 210b) and configured to selectively activate the comparison signal generating means for an activation portion of each of a plurality of consecutive time periods.
With respect to claim 25, the circuit above produces the sensor of claim 24, wherein the debouncing means (220) is configured to generate the debounced signal that transitions when the comparison signal (from 210a or 210b) is at the same level for a predetermined number of activation portions of consecutive time periods. (Here, at the same level for a predetermined number of activation portions of consecutive time periods is seen as obvious in that Pflum discloses in some implementations, the counter may increment or decrement multiple times per revolution of the wheel.  Thus the revolutions of the wheel can be mirrored to the toggle signal enabling the counter and can be configured.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849                   
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842